PER CURIAM
In this Workers’ Compensation case, the extent of claimant’s permanent disability depends upon the compensability of his headache and blackout spells. Our review of the record leads us to conclude that the referee’s evaluation of the evidence was correct, and that those symptoms were properly included in arriving at the extent of disability. The Board, therefore, should not have reduced the award. The question is a factual one and an extended opinion would serve no useful purpose. See Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149, rev den 284 Or 521 (1978).
Reversed.